Citation Nr: 0708669	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-20 231A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for dizziness, to 
include as secondary to service-connected diabetes or 
medication for service-connected heart disease.   

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of peripheral neuropathy of the right 
upper extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of peripheral neuropathy of the right 
lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of peripheral neuropathy of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for dizziness, and from a December 2003 rating 
determination of the RO that denied entitlement to service 
connection for polyneuropathy of the left upper extremity, 
while granting service connection for peripheral neuropathy 
of right and left lower extremities, and the right upper 
extremity, each evaluated as 10 percent disabling effective 
June 4, 2003.

In an October 2004 rating determination the RO denied 
increased evaluations for coronary artery disease, status 
post angioplasty; hypertension; residuals, removal of 
mandibular tori; scars of the right upper and lower eyelid, 
residuals of a chalazion surgery; and a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities.  The veteran filed a notice 
of disagreement with these disabilities in October 2005.  
Computerized records indicate that the RO has issued a 
statement of the case on these issues, but there is no 
evidence of a substantive appeal, and these issues have not 
been certified to the Board.  

This issues of entitlement to service connection for 
dizziness, to include as secondary to service-connected 
diabetes or medication for service-connected heart disease, 
and entitlement to an evaluation in excess of 10 percent for 
right upper extremity peripheral neuropathy, are remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  There is no competent evidence of current left upper 
extremity neuropathy.  

2.  The veteran has been shown to have moderately severe 
incomplete paralysis of the left lower extremity throughout 
the entire appeal period.  

3.  The veteran has been shown to have moderately severe 
incomplete paralysis of the right lower extremity throughout 
the entire appeal period.  


CONCLUSIONS OF LAW

1.  Left upper extremity neuropathy was not incurred in or 
aggravated by service nor it is it caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2006); 71 Fed. Reg. 
52,744-7 (Sept. 17, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b),(c)).

2.  The criteria for a 40 percent evaluation for left lower 
extremity peripheral neuropathy have been met throughout the 
course of the entire appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124, 4.124a, 
Diagnostic Code 8520 (2006).

3.  The criteria for a 40 percent evaluation for right lower 
extremity peripheral neuropathy have been met throughout the 
course of the entire appeal period.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124, 4.124a, Diagnostic 
Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a July 2003 letter, the RO provided VCAA notice with 
regard to the service connection claims.  The letter informed 
the veteran of the information and evidence necessary to 
substantiate the claims.  The letters also told the veteran 
what types of evidence VA would undertake to obtain and what 
evidence the veteran was responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The letter notified the veteran of the need to provide VA 
with sufficient information to request relevant records, and 
that he was responsible for ensuring that VA received records 
not in the possession of a Federal agency.  He was thereby 
put on notice to submit any pertinent medical or service 
medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the service connection claim on appeal.  
As the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for 
peripheral neuropathy of the left upper extremity, any 
question as to the appropriate disability rating or effective 
dates to be assigned is rendered moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case with the service connection claim 
decided in this decision.  

The veteran did not receive VCAA notice with regard to the 
claims for higher initial ratings.  In Dingess, the Court 
held that once service connection is granted the claim is 
substantiated, and further VCAA notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, at 490-1.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was afforded a VA 
examination with regard to the claims for higher initial 
ratings.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The veteran has not been afforded a VA examination with 
regard to the claim for service connection for neuropathy of 
the left upper extremity.  Such an examination is not 
required, because, as discussed below, there is no competent 
evidence of current left upper extremity neuropathy.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  VA has amended the 
provisions of 38 C.F.R. § 3.310 to correspond with the 
holding in Allen. 71 Fed. Reg. 52,744-7 (Sept. 17, 2006) (to 
be codified at 38 C.F.R. § 3.310(b),(c)).

At the time of an October 2003 VA examination, the veteran 
reported that he had developed numbness in his left hand but 
that it had improved and had gone away.  

Motor examination revealed normal muscle mass, tone, and 
strength.  There were no findings of neuropathy in relation 
to the left upper extremity.  Diagnoses of polyneuropathy 
involving the right ulnar nerve and the distal branches of 
the sciatic nerve, both motor and sensory in the lower 
extremities, were rendered.  

In his December 2003 notice of disagreement, the veteran did 
not reference any neuropathy of the left upper extremity.  
The record does not contain any other statements from the 
veteran reporting current symptoms of peripheral neuropathy 
in the left upper extremity.  There were also no complaints, 
reports, or findings of left upper extremity neuropathy at 
the time of September 2004 VA examinations performed in 
conjunction with other claimed service-connected 
disabilities.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has not reported current symptomatology in the 
left upper extremity.  The veteran actually reported at the 
time of his October 2003 VA examination that his 
symptomatology had disappeared.  There is also no medical 
evidence of left upper extremity neuropathy.  

Because there is no evidence of a current disability, the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved, and it is denied.

Initial Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent evaluation is warranted for moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent evaluation is warranted for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Code 8520.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration. Complete paralysis of the sciatic nerve is 
indicated when the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened, 
or (very rarely) lost.

In October 2003, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
significant pain in his back from his neck down to his lower 
back and at times extending into his lower extremities.  The 
veteran also reported having numbness in both feet, 
particularly in the lateral three toes.  The veteran further 
noted having pain in his knees and ankles.  

Motor system examination revealed a normal muscle mass, tone 
and strength.  Station was normal and gait was characterized 
by painful knees.  Tendon reflexes were generally absent.  
Sensory examination revealed a decrease in primary sensations 
in the distal lower extremities and a polyneuropathy 
extending from the feet to nearly the knee.  The veteran was 
noted to have typical polyneuropathy, characteristic of 
diabetes.  Examination of the peripheral nerves revealed 
polyneuropathy manifested mostly by absent ankle jerks and a 
decrease in primary sensation in a high stocking pattern.  
This involved the distal branches of the sciatic nerve and 
both lower extremities in a symmetrical pattern.  A diagnosis 
of polyneuropathy of the distal branches of the sciatic 
nerve, both motor and sensory in both lower extremities, was 
rendered.  

The rating schedule provides some guidance in determining the 
severity of incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124 
(2006).

Neuritis manifested by loss of reflexes, muscle atrophy, 
sensory disturbance and constant pain that is at times 
excruciating, can be assigned a maximum rating based on 
severe incomplete paralysis.  The maximum rating that can be 
assigned for neuritis not characterized by such organic 
changes is that for moderate, incomplete paralysis; except in 
the case of the sciatic nerve, when the maximum is for 
moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The veteran has some of the organic changes described in 
38 C.F.R. § 4.123, such as a loss of reflexes and sensory 
disturbance, but lacks others such as muscle atrophy.  Given 
that the disability involves the sciatic nerve, and is 
manifested by organic changes, a 40 percent disability 
evaluation is warranted for moderately severe incomplete 
paralysis of the sciatic nerves in each lower extremity.  
This level of disability appears to have been present since 
the effective date of service connection.

The criteria for the next higher evaluation, a 60 percent 
disability evaluation, would require severe incomplete 
paralysis with marked muscle atrophy.  The veteran has not 
been shown to have any muscle atrophy.  Hence, he does not 
meet or approximate the criteria for a rating based on severe 
incomplete paralysis.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21 (2006).

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected peripheral neuropathy of the lower 
extremities.  His lower extremity neuropathy has also not 
been found to solely cause marked interference with 
employment.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for peripheral neuropathy of the left 
upper extremity is denied.  

A 40 percent evaluation for left lower extremity peripheral 
neuropathy is granted from June 4, 2003.

A 40 percent evaluation for right lower extremity peripheral 
neuropathy is granted from June 4, 2003.  



REMAND

The veteran contends that he experiences dizziness that is 
due to medications taken for his service-connected heart 
disease.  According to his treatment records, he currently 
takes an ACE inhibitor.  Dizziness is a known side effect for 
this medication.  National Health Service, Health 
Encyclopedia ACE (Angiotensin Converting Enzyme Inhibitors) 
available at http://www.nhsdirect.nhs.uk/articles/articles 
aspx?articleid=444&sectionid=20204; Medicine Net.Com 
available at 
http://www.medicinenet.com/lisinopril/article.htm.  As such, 
there is competent evidence that a current disability may be 
related to a service connected disease.  An examination is 
needed to determine whether the veteran has a current 
disability due to his heart medications.  

With regard to the issue of an increased evaluation for the 
right upper extremity, the Board notes that while the veteran 
was afforded a VA neurological exanimation in October 2003, 
the veteran, in his December 2003 notice of disagreement, 
indicated that he could not use his hand or feel his fingers.  
This report suggests a worsening of the symptomatology 
associated with his peripheral neuropathy of the right upper 
extremity since the previous VA examination.  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current dizziness.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to answer the 
following questions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current dizziness, if 
found, is related to the veteran's period 
of active service?  Does the veteran take 
ACE inhibitors for his service connected 
heart disease, and if so, is he 
experiencing dizziness that is caused or 
made worse by that medication?  The 
examiner should provide a rationale for 
each opinion that is rendered.

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his right upper extremity neuropathy.  
The examiner is requested to report the 
absence or presence of the following:  
griffin claw deformity; flexor 
contraction of the ring or little 
fingers; atrophy in dorsal interspace and 
thenar and hypothenar eminences; loss of 
extension of ring and little fingers; 
inability to spread fingers (or reverse); 
cannot adduct thumb; or flexion of wrist 
weakened.  The examiner should also be 
requested to render an opinion as to 
whether the veteran's impairment is mild, 
moderate, or severe.  These findings are 
needed to rate the disability in 
accordance with VA's Schedule for Rating 
Disabilities.  38 C.F.R., Part 4.  

3.  If any of the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


